Name: Commission Regulation (EC) No 910/2004 of 29 April 2004 adapting Regulation (EEC) No 120/89 laying down common detailed rules for the application of export levies and charges on agricultural products by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  trade policy;  taxation
 Date Published: nan

 Avis juridique important|32004R0910Commission Regulation (EC) No 910/2004 of 29 April 2004 adapting Regulation (EEC) No 120/89 laying down common detailed rules for the application of export levies and charges on agricultural products by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia Official Journal L 163 , 30/04/2004 P. 0063 - 0064Commission Regulation (EC) No 910/2004of 29 April 2004adapting Regulation (EEC) No 120/89 laying down common detailed rules for the application of export levies and charges on agricultural products by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) In view of the accession to the Community of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter "the new Member States"), Commission Regulation (EEC) No 120/89(1) should be adapted and provision should be made for certain indications in the languages of the new Member States.(2) Regulation (EEC) No 120/89 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The third subparagraph of Article 4a(2) of Regulation (EEC) No 120/89 is hereby replaced by the following:"The document sent to the customs office where the export formalities were carried out is completed by the customs office of exit to include one of the following statements:- AplicaciÃ ³n del artÃ ­culo 4 bis del Reglamento (CEE) n ° 120/89- Pouzitelnost clÃ ¡nku 4a narÃ ­zenÃ ­ (EHS) c. 120/89- Anvendelse af artikel 4a i forordning (EÃF) nr. 120/89- Anwendung von Artikel 4a der Verordnung (EWG) Nr. 120/89- MÃ ¤Ã ¤ruse (EMÃ ) nr 120/89 artikli 4a kohaldamine- Ã Ã Ã ±Ã Ã ¼oÃ ³Ã ® Ã oÃ Ã ¬Ã Ã ¸Ã oÃ 4Ã ± Ã oÃ Ã ºÃ ±vovÃ ¹Ã Ã ¼oÃ  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 120/89- Application of Article 4a of Regulation (EEC) No 120/89- Application de l'article 4 bis du rÃ ¨glement (CEE) n ° 120/89- Applicazione dell'articolo 4 bis del regolamento (CEE) n. 120/89- Regulas (EEK) Nr. 120/89 4.a panta piemerosana- Reglamento (EEB) Nr. 120/89 4 bis straipsnio taikymas- A 120/89/EGK rendelet 4 bis. cikkÃ ©nek alkalmazÃ ¡sa- Applikazzjoni ta' l-Artikolu 4 bis tar-regolament (KEE) nru 120/89- Toepassing van artikel 4 bis van Verordening (EEG) nr. 120/89- Stosowanie art. 4a rozporzadzenia (EWG) nr 120/89- AplicaÃ §Ã £o do artigo 4.oA do Regulamento (CEE) n ° 120/89- Uplatnovanie clÃ ¡nku 4a nariadenia (EHS) c. 120/89- Uporaba clena 4 bis Uredbe (EGS) st 120/89- Asetuksen (ETY) N:o 120/89 4 a artiklan soveltaminen- I enlighet med artikel 4a i fÃ ¶rordning (EEG) nr 120/89."Article 2This Regulation shall take effect subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 16, 20.1.1989, p. 19. Regulation as last amended by Regulation (EC) No 2194/96 (OJ L 293, 16.11.1996, p. 3).